Name: 78/963/EEC: Commission Decision of 9 November 1978 on the refusal to accept the scientific character of an apparatus described as 'Watanabe linearcorder mark III, model WTR 331'
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  mechanical engineering
 Date Published: 1978-11-24

 Avis juridique important|31978D096378/963/EEC: Commission Decision of 9 November 1978 on the refusal to accept the scientific character of an apparatus described as 'Watanabe linearcorder mark III, model WTR 331' Official Journal L 329 , 24/11/1978 P. 0023 - 0023 Greek special edition: Chapter 02 Volume 6 P. 0256 COMMISSION DECISION of 9 November 1978 on the refusal to accept the scientific character of an apparatus described as "Watanabe linearcorder mark III, model WTR 331" (78/963/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), Having regard to Commission Regulation (EEC) No 3195/75 of 2 December 1975 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (2), and in particular Articles 4 and 5 thereof, Whereas, by letter dated 28 April 1978, the French Government requested the Commission to invoke the procedure laid down in Articles 4 and 5 of Regulation (EEC) No 3195/75 in order to determine whether or not the apparatus described as "Watanabe linearcorder mark III, model WTR 331" should be considered as a scientific apparatus and, if the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 4 (5) of Regulation (EEC) No 3195/75, a group of experts composed of representatives of all the Member States met on 20 October 1978 within the Committee on Duty-Free Arrangements to examine this particular case; Whereas, this examination shows that the apparatus in question is a graphic recorder allowing in particular the recording of biological signals in empirical analyses and research in the fields of emotion and activation; Whereas, it is an apparatus of multiple use the function of which is the representation and printing of the results of scientific research or analyses ; whereas it does not in itself have features making it particularly suited to pure scientific research and its use for scientific purposes is not in this instance sufficient to give it the character of a scientific apparatus ; whereas it cannot therefore be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Watanabe linearcorder mark III, model WTR 331" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 November 1978. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 316, 6.12.1975, p. 17.